DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          GINO CICERCHIA,
                             Appellant,

                                    v.

                      KRISTIN KAY CICERCHIA,
                              Appellee.

                              No. 4D21-3578

                          [October 13, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Karen     M.    Miller,   Judge;   L.T.    Case    No.
502018DR4129XXXXNB.

  John F. Schutz of John F. Schutz, PL, Palm Beach Gardens, for
appellant.

    Peter J. Trombadore of The Trombadore Law Firm, PLLC, Boca Raton,
for appellee.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.